UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 00-6220



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


RANDY KENDRELL SIMPSON, a/k/a Cheese,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Greensboro. N. Carlton Tilley, Jr.,
Chief District Judge. (CR-96-11, CA-98-974)


Submitted:   April 10, 2000                 Decided:   April 25, 2000


Before MOTZ and TRAXLER, Circuit Judges, and BUTZNER, Senior Cir-
cuit Judge.


Dismissed by unpublished per curiam opinion.


Randy Kendrell Simpson, Appellant Pro Se. Michael Francis Joseph,
Assistant United States Attorney, Greensboro, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Randy Kendrell Simpson seeks to appeal the district court’s

order adopting magistrate judge’s recommendation to deny relief on

Simpson’s 28 U.S.C.A. § 2255 (West Supp. 1999) motion.   We dismiss

the appeal for lack of jurisdiction because Simpson’s notice of

appeal was not timely filed.

     Parties are accorded sixty days after entry of the district

court’s final judgment or order to note an appeal, see Fed. R. App.

P. 4(a)(1), unless the district court extends the appeal period

under Fed. R. App. P. 4(a)(5) or reopens the appeal period under

Fed. R. App. P. 4(a)(6).     This appeal period is “mandatory and

jurisdictional.”    Browder v. Director, Dep’t of Corrections, 434

U.S. 257, 264 (1978) (quoting United States v. Robinson, 361 U.S.

220, 229 (1960)).

     The district court’s order was entered on the docket on No-

vember 15, 1999.*   Simpson’s notice of appeal was filed on February

4, 2000.   Because Simpson failed to file a timely notice of appeal

or to obtain an extension or reopening of the appeal period, we

deny a certificate of appealability and dismiss the appeal.      We


     *
       Although the district court’s order is marked as “filed” on
November 12, 2000, the district court’s record shows that it was
entered on the docket sheet on November 15, 1999.       Pursuant to
Rules 58 and 79(a) of the Federal Rules of Civil Procedure, it is
the date that the judgment or order was entered on the docket sheet
that we take as the effective date of the district court’s
decision. See Wilson v. Murray, 806 F.2d 1232, 1234-35 (4th Cir.
1986).


                                  2
dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                         DISMISSED




                                3